


Exhibit 10.1.7

Federal Deposit Insurance Corporation
Division of Resolutions and Receiverships   Receivership of Southern Pacific
Bank and
Coast Business Credit, a division of Southern Pacific Bank

February 27, 2003


Mr. Loni Woodley, Chief Financial Officer
Amerivision Communications, Inc.
5900 Mosteller Drive, Suite 1850
Oklahoma City, OK 73112
 
Via Facsimile 405-600-3646

Re:Waiver of Event of Default

Dear Mr. Woodley:

        Reference is made to that certain Loan and Security Agreement, dated as
of February 4, 1999, between Amerivision Communications, Inc., an Oklahoma
corporation ("Borrower") and Coast Business Credit, a division of Southern
Pacific Bank, a California corporation ("Coast") (as amended from time to time,
the "Loan Agreement"). All initially capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

        On February 7, 2003, the Department of Financial Institutions of the
State of California closed Southern Pacific Bank and appointed the Federal
Deposit Insurance Corporation ("FDIC") as its Receiver, which appointment the
FDIC accepted. The FDIC as Receiver succeeded to all of Coast's and Southern
Pacific Bank's rights, title, and interest in and to the Loans by operation of
law. As used herein, "Lender" refers to the FDIC as Receiver of Southern Pacific
Bank.

        An Event of Default has occurred under Section 8.1(8) of the Loan
Agreement as a result of a Debt Service Coverage Ratio of less than 1.25:1 for
the quarter ended December 31, 2002. Actual Debt Service Coverage ratio was
1.19:1. Lender hereby waives, in this instance, and only in this instance, the
Event of Default arising from Borrower's non-compliance with this covenant.

        Lender's waiver as to the matter referenced above shall in no way be
deemed to be a waiver of any other, present or future, transaction, event,
occurrence or matter and such waiver shall be limited solely to the matters and
circumstances referred to herein.

12121 Wilshire Blvd., Suite 1400, Los Angeles, California 90025
Telephone: (310) 820~8881 Facsimile: (310) 9797289

--------------------------------------------------------------------------------

        This letter is limited precisely as written and shall not be deemed:
(a) to be a waiver or modification of any other term, condition or covenant of
the Loan Agreement or the Loan Documents, or (b) to prejudice any right or
remedy which Lender may have in the future under the Loan Agreement, the Loan
Document or applicable law,

        Please acknowledge your acceptance and agreement to the terms hereto by
executing and returning the enclosed duplicate of this letter to the
undersigned.


 
 
Sincerely,
 
 
FDIC as Receiver of Southern Pacific Bank

/s/  JOHN WATKINS    

John Watkins
Loan Officer

cc: Rick Perkins, Textron Financial Corporation
            Mark Crunelle, Continental Business Credit

THE ABOVE IS HEREBY AGREED TO AND ACCEPTED THIS    DAY OF February, 2003:


 
 
AMERI VISION COMMUNICATIONS, INC.,
an Oklahoma corporation
 
 
By:
 
/s/  ROBERT D. COOK      
 
 
Title:
 
President

2

--------------------------------------------------------------------------------
